Citation Nr: 0002759	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Scheuermann's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION


The veteran had active military service from June 1974 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on a Joint Motion For Remand and for Stay of Proceedings 
(Joint Motion) from the United States Court of Appeals for 
Veterans Claims (Court) dated in March 1999.  The Board 
incorporates the joint motion by reference.  


REMAND

In August 1995, the Board remanded this matter to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana for further development to include 
medical opinions regarding the etiology of Scheuermann's 
disease.  Accordingly, the veteran was provided an 
examination in January 1996.  An orthopedist and a 
neurologist rendered opinions.  The neurologist opined that 
the Scheuermann's disease existed prior to service and became 
symptomatic with the rigors of basic training.  The 
orthopedists indicated, in part, that he was unable to 
ascertain whether the veteran's current back disability was 
due to the Scheuermann's disease without a current x-ray and 
a magnetic resonance imaging (MRI) to determine the location 
of the spinal stenosis.  The orthopedist noted that it was 
unlikely that the Scheuermann's disease underwent 
pathological advancement during the veteran's time in service 
beyond the natural progression of the disease.  

In January 1998, the Board denied the claim for service 
connection for Scheuermann's disease.  As the basis of that 
determination, the Board relied on the January 1996 opinions.  

However, the Court determined that a remand is necessary in 
this matter because the January 1996 VA orthopedic 
examination is inadequate based on the following reasons:  
(1) the examiner did not review MRI results prior to 
rendering his opinion that the appellant's Scheuermann's 
disease underwent no pathological advancement during service 
as the MRI was not conducted until after the VA examination 
results were returned to the RO; (2) it was unclear whether 
the examiner reviewed the claims file as instructed in the 
August 1995 BVA remand, or whether the examiner reviewed x-
ray reports taken in conjunction with the 1996 examination, 
before rendering his opinion; and (3) the physician's opinion 
regarding aggravation of Scheuermann's disease was based on 
recent x-ray films rather than on medical evidence from 
service or shortly thereafter.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court held that the duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining adequate VA examinations.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The veteran should be afforded a VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature and extent of any 
Scheuermann's disease found to be 
present.  A copy of the veteran's claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination.  The examiner must 
review the entire claims file, including 
the 1996 MRI and 1996 x-ray results, as 
well as any additional evidence submitted 
since the January 1998 Board decision.  
The examiner must indicate whether such 
evidence was reviewed.  All indicated 
studies, including x-rays, should be 
performed.  The examiner should provide 
an opinion as to whether Scheuermann's 
disease underwent pathological 
advancement beyond the normal progression 
of the disease during the veteran's 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  The RO should review the examination 
report and determine if it is adequate 
for rating purposes and in compliance 
with this Remand, If not, it should be 
returned for corrective action.  Stegal 
v. West, 11 Vet. App. 268 (1998).  

4.  In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
claim for service connection for 
Scheuermann's disease.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




